Citation Nr: 0313642	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  He died on September [redacted]
, 1999.  The appellant is his 
surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied claims of entitlement to service 
connection for the cause of the veteran's death, and DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

In April 2001, the Board denied the claim of entitlement to 
service connection for the cause of the veteran's death and 
remanded the claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 for further development and 
adjudicative action.

In January 2003, the RO most recently affirmed the 
determination previously entered.

The Board had imposed a temporary stay on the adjudication of 
38 U.S.C.A. § 1318 claims like this one before the Board, 
inasmuch as the veteran was not rated totally disabled for 
the statutory period.  

The stay was imposed in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit (CAFC) 
in its decision in National Organization of Veterans' 
Advocates, Inc. (NOVA), v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  In that decision the Federal 
Circuit directed VA to conduct expedited rulemaking that 
would either explain why certain regulations - 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106 - are inconsistent on the 
"hypothetical entitlement" issue, or revise the regulations 
so that they are consistent.  

In a document published in the Federal Register on April 5, 
2002, VA amended the provisions of 38 C.F.R. § 20.1106 to add 
an exception in order to clarify that this rule does not 
apply to claims for "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2), effective May 6, 2002.  See 67 Fed. Reg. 16,309 
(Apr. 5, 2002).  CAFC revised the stay order to state that VA 
should process all DIC claims under  38 U.S.C.A. 
§§ 1311(a)(2) and 1318 except where the survivor seeks to 
reopen a claim on grounds of new and material evidence.  NOVA 
v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  

In light of the above, the temporary stay on the adjudication 
of certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, was lifted.  See Chairman's Memorandum No. 01-03-
09 (April 8, 2003).

In a July 2001 statement, the appellant indicated that she 
wanted VA to reconsider the claim of entitlement to service 
connection for the cause of the veteran's death.  As noted 
above, the Board has already ruled on this issue.  The issue 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death has been neither procedurally 
prepared nor certified for appellate review and is referred 
to the RO for initial consideration and appropriate 
adjudicative action, and is not otherwise part of the current 
appellant review.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the appellant.


2.  At the time of his death on September [redacted]
, 1999, the 
veteran was service connected for post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling from 
September 20, 1994; tinnitus, rated as 10 percent disabling 
from February 7, 1973; and bilateral hearing loss, rated as 
noncompensable from April 24, 1970.

3.  The probative evidence of record does not show that the 
veteran was in receipt of or, but for the receipt of retired 
or retirement pay, was entitled to receive compensation at 
the time of death for a service-connected disability that was 
rated totally disabling on either a schedular or unemployable 
basis for a period of 10 years immediately preceding death; 
that he was so rated for a period of not less than 5 years 
from the date of his discharge or other release from active 
duty; that he was a former prisoner of war (POW) who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.


CONCLUSION OF LAW

The claim of entitlement to DIC benefits under 38 U.S.C.A. § 
1318 is without legal merit.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 20.1106 (2002); 38 C.F.R. § 3.22 (1999); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a November 1970 rating decision, the VA RO in Houston, 
Texas, granted service connection for bilateral high 
frequency defective hearing and tinnitus and assigned 
noncompensable ratings effective April 24, 1970.

In a July 1974 decision, the Board denied a claim for a 
compensable rating for defective hearing and granted a 10 
percent disability rating for tinnitus.

In an August 1974 rating decision, the VA RO in Houston, 
Texas, assigned a 10 percent disability rating for tinnitus 
effective February 7, 1973.

In a February 1994 rating decision, the RO denied service 
connection for non-Hodgkin's lymphoma and malignant 
carcinoid, claimed as secondary to exposure to Agent Orange.

On September 20, 1994, the RO received the veteran's claim 
for service connection for PTSD.

In a September 1995 rating decision, the RO denied service 
connection for radial epicondylitis of the left elbow and a 
left knee condition.  The RO also granted service connection 
for PTSD and assigned a 70 percent disability rating, 
effective September 20, 1994.

In November 1995, the veteran filed a claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).

In a June 1996 rating decision, the RO assigned a 100 percent 
schedular rating for PTSD, effective September 20, 1994.

In a June 1997 rating decision, the RO denied service 
connection for carcinoid tumor with liver metastases.

On September [redacted]
, 1999, the veteran died.  The death 
certificate reflects that the immediate cause of death was 
carcinoid syndrome.
Criteria

The Secretary shall pay benefits under 38 U.S.C.A. § 1318 to 
the surviving spouse and to the children of a deceased 
veteran in the same manner as if the veteran's death were 
service connected where the veteran dies, not as the result 
of his own willful misconduct, and who was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if:

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death;

(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or

(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.

38 U.S.C.A. § 1318 (West 2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a survivor of a deceased veteran is eligible 
for DIC under section 1318(b)(1) if (1) the veteran was in 
actual receipt of a 100 percent disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100 percent disability rating for such time but 
for clear and unmistakable error (CUE) in a final rating or 
Board decision; or (3) if under specific and limited 
exceptions, the veteran was "hypothetically" entitled to a 
100 percent disability rating for the required period of 
time.  Cole v. West, 13 Vet. App. 268, 274 (1999); see 38 
C.F.R. § 3.22 (1999).


According to the CAVC, consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can in general only be 
made for claims where 38 C.F.R. § 19.196 applies, i.e., for 
those "entitled to receive" claims received prior to the 
March 4, 1992, effective date of section 20.1106, or where a 
veteran had never filed a claim for VA benefits, and 
therefore no final VA decision regarding the veteran's level 
of disability was made.  Timberlake v. Gober, 14 Vet. App. 
122 (2000); Cole v. West, 13 Vet. App. 268 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998).

For a "hypothetical entitlement" theory, that theory can 
only be considered based on the evidence in the veteran's 
claims file or in VA custody at the time of the veteran's 
death.  Cole, 13 Vet. App. at 274; see also VAOPGCPREC 9-00.

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended in 
part to clarify that entitlement to DIC benefits under 38 
U.S.C.A. § 1318 does not include consideration of 
"hypothetical entitlement" and to make it clear that payment 
of DIC benefits under 38 U.S.C.A. § 1318 is authorized only 
where the veteran had established, during his or her 
lifetime, a right to receive total service-connected 
disability compensation for the required period or would have 
been entitled but for clear and unmistakable error.  See 38 
C.F.R. § 3.22 (2000); 65 Fed. Reg. 3,388 (January 21, 2000).

As previously noted, on April 5, 2002, VA amended the 
provisions of 38 C.F.R. § 20.1106 to add an exception in 
order to clarify that this rule does not apply to claims for 
"enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2), 
effective May 6, 2002.  See 38 C.F.R. § 20.1106 (2002); 67 
Fed. Reg. 16,309 (Apr. 5, 2002).




Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

In this case, the law in effect prior to January 21, 2000, is 
clearly more favorable, as it allowed for an additional way 
to obtain benefits through a theory, hypothetical 
entitlement, that has since been precluded.


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  


VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R § 
3.159 (2002).  The regulations pertaining to these claims 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

In that regard, the RO provided the appellant notice of the 
VCAA in a May 2001 letter and adjudicated her claim with this 
law in mind in a January 2003 supplemental statement of the 
case.

Through the October 1999 rating decision, a January 2000 
statement of the case, the May 2001 letter and the January 
2003 supplemental statement of the case, the RO informed the 
appellant of the information and evidence necessary to 
substantiate her claim and her responsibilities for providing 
evidence.

Pursuant to the April 2001 Board remand, the RO in the May 
2001 letter asked the appellant to identify evidence of VA 
treatment for PTSD prior to September 1994, and indicated 
that it would obtain any identified VA treatment records.  
Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  See 38 U.S.C.A. § 5103 (West Supp. 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159 (2002).  

Copies of the above-mentioned documents were sent to or made 
available for review by the representative prior to the 
submission of a VA Form 646 (statement of accredited 
representative in appealed case) in February 2003 and written 
argument in May 2003. 




In regard to providing evidence, the RO in the April 2001 
letter asked the appellant to identify to identify evidence 
of VA treatment for PTSD prior to September 1994.  In that 
letter, the RO enclosed copies of the VA Form 21-4138 
(statement in support of claim), and asked the appellant to 
complete those forms in reporting VA treatment.  

The appellant did not identify any additional VA treatment, 
and the RO had previously obtained the relevant VA treatment 
records.  In light of the above, VA has fulfilled its duty to 
assist in obtaining relevant records.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R § 3.159 (2002).

Also, the RO complied with the directives of the April 2001 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duties to notify and to assist under both the 
former law and the new VCAA.  38 U.S.C.A. §§ 5107(a), 5103, 
5103A; 38 C.F.R. § 3.159.  Additionally, the Board finds that 
the duty to notify has been satisfied.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.

In any event, the matter at hand is a purely legal question 
in the nature of basic entitlement that the VCAA would not 
affect.  See for example, Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).



38 U.S.C.A. § 1318

The veteran died in September 1999.  His service-connected 
disabilities, which included PTSD, were rated as 100 percent 
disabling from September 20, 1994; prior to September 20, 
1994, his service-connected disabilities, which did not 
include PTSD, were rated as 10 percent disabling.
 
Therefore, entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318(b)(1) cannot be granted because the veteran 
was not rated as totally disabled for the required statutory 
period of time.  38 U.S.C.A. § 1318(b)(1).

With respect to CUE, the record contains final decisions 
concerning the veteran's level of disability; however, the 
Board finds that the appellant has not alleged the kind of 
error that could be considered CUE.  In fact, the record 
shows no indication that the appellant has specifically 
alleged that there was CUE in any final rating decision.

The standard with respect to raising a claim for CUE is that 
it must be "the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

CUE requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).



In order for a valid CUE claim to be raised, the appellant 
must allege with some specificity what the alleged error is, 
and, unless it is patently clear and unmistakable, the 
appellant must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Eddy v. Brown, 9 Vet. App. 52; 57 (1996); 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994); Fugo, 6 Vet. 
App. at 44. 

The CAVC has held that a claimant must raise with specificity 
issue of CUE under section 1318(b).  See Cole, 13 Vet. App. 
at 276-78.  The appellant has not alleged that there was CUE 
in any previous final rating decisions pertaining to the 
veteran.  She has not alleged with any specificity that an 
error of law or fact was made in a final rating decision.

As the appellant has not raised the issue of CUE in a final 
rating decision, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the section 1318 analysis.

The record shows that the appellant's claim for DIC benefits 
was submitted in September 1999, which is after the March 4, 
1992, effective date of 38 C.F.R. § 20.1106.

The record also shows that there are previous final rating 
decisions concerning the level of the veteran's service-
connected disabilities.  In particular, in the June 1996 
rating decision, the RO assigned a 100 percent schedular 
rating for PTSD, effective September 20, 1994.  Prior to 
September 20, 1994, his service-connected disabilities, which 
did not include PTSD, were rated as 10 percent disabling.




Because the appellant filed her claim after the March 4, 
1992, effective date for section 20.1106, and the record 
shows that there are final VA decisions regarding the level 
of the veteran's service-connected disabilities, the Board 
concludes that the analysis of whether the veteran was 
"hypothetically" entitled to a total or 100 percent 
disability rating for the required period of time is not for 
application because of 38 C.F.R. § 20.1106.  Timberlake v. 
Gober, 14 Vet. App. 122 (2000); Cole v. West, 13 Vet. App. 
268 (1998); Wingo v. West, 11 Vet. App. 307 (1998).

Even if the limited exception does apply because the June 
1996 rating decision, in which the RO granted a 100 percent 
schedular rating for PTSD effective September 20, 1994 (the 
date of receipt of the claim for service connection for that 
disability) was not a prior unfavorable determination during 
the veteran's lifetime making 38 C.F.R. § 20.1106 applicable, 
the appellant has made no contentions, specific or general, 
as to why the veteran should have been entitled to a total 
disability rating for the statutory time period based on 
hypothetical entitlement.  

She, therefore, has not raised a theory of hypothetical 
entitlement.  Cole, 13 Vet. App. at 276-81.  Accordingly, no 
further consideration of hypothetical entitlement is 
necessary.

As the criteria for a grant of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 have not 
been satisfied, there is no entitlement and the appellant's 
claim fails because of absence of legal merit or lack of 
entitlement under the law, thereby warranting a denial of the 
claim as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

